t c no united_states tax_court estate of dorothy m walsh deceased charles e walsh personal representative petitioner v commissioner of internal revenue respondent docket no filed date h and w formed a_trust to hold their property during their lives the trust agreement provided that the property would pass to two trusts a and b upon the death of the first spouse and that the surviving_spouse while competent was entitled during life to a's income and corpus the trust agreement provided that upon the death or incompetency of the surviving_spouse a's property would be distributed to the persons chosen by the surviving_spouse and if no such persons were chosen in six equal shares to the children of h and w w died before h and w's estate claimed the marital_deduction with respect to the assets passing to a b was funded with assets having an aggregate value of dollar_figure and a was funded with the remaining assets held the incompetency provisions in the trust agreement take the property passing to a outside the requirements for the marital_deduction the surviving spouse's power_of_appointment is not exercisable by the surviving_spouse alone and in all events as is required by sec_2056 i r c and the regulations thereunder thomas j shroyer robert b firing nicky r hay and steven z kaplan for petitioner john c schmittdiel for respondent opinion laro judge this case was submitted to the court without trial see rule the estate of dorothy m walsh deceased charles e walsh personal representative petitioned the court to redetermine respondent's determination of a dollar_figure deficiency in federal estate_tax we must decide whether certain property is eligible for the marital_deduction under sec_2056 we hold it is not unless otherwise indicated section references are to the applicable provisions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure decedent references are to dorothy m walsh estate references are to the decedent's_estate background all facts have been stipulated and are so found the stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference the decedent was a u s mr kaplan who prepared the subject petition withdrew as counsel of record on date citizen who resided in ramsey county minnesota when she died testate on date charles e walsh her surviving_spouse and the estate's personal representative is a u s citizen who resided in st paul minnesota when the petition was filed on date mr walsh and the decedent established a revocable_trust named the dorchar trust agreement the trust and they transferred most of their assets to the trust also on that date the decedent executed her last will and testament bequeathing to the trust the residue of her estate under the terms of the trust agreement the agreement each spouse could independently alter amend or revoke the trust if competent and both spouses served as cotrustees during their joint lives upon the incompetence or death of either spouse the remaining spouse would serve as sole trustee until the need for a successor arose the agreement also provided that upon the death of the first spouse the trust's assets would be placed in trust a and trust b after the payment of all expenses trust b would be funded with assets having an aggregate value of dollar_figure and trust a would be funded with the remaining assets the agreement provided the trustee shall try to allocate to trust a only property that will qualify for the marital_deduction and it is our intention that trust a shall qualify for the marital_deduction under the federal estate_tax provisions of the internal_revenue_code in effect at the time of the death of the first one of us the provisions shall be so construed and questions pertaining to trust a shall be resolved accordingly with respect to the administration and distribution of the assets in trust a article vii of the agreement provided during the life of the surviving_spouse who remains competent as set forth in article xxiii a b c the net_income beginning as of the date of the first to die may be paid to said spouse in quarterly or other convenient installments during the life of said spouse the trustee may pay to said spouse or apply for the benefit of said spouse such amounts of principal as the trustee deems necessary or advisable for the proper care comfort support maintenance and welfare of said spouse including reasonable luxuries said spouse shall withdraw any amount or all of this trust by written request to the trustee article xxiii provides that incompetency simply means 'unable to handle ones sic affairs with adequate competence' article xxiii also provides that successor trustees are directed to sign a form declaring the surviving_spouse incompetent if in each successor trustee's complete discretion it will preserve the assets of this trust article xxiii further provides that the surviving_spouse if incompetent is barred from receiving any of the benefits of this trust d if said spouse should at any time be determined as incompetent said spouse shall take no benefits hereunder and this trust shall be treated and distributed as if said spouse had died after the death of the surviving_spouse or after the incompetency of the surviving_spouse a b all property in trust a including income shall be distributed to such appointee or appointees in the manner and proportions as the surviving_spouse may designate by will expressly referring to this general_power_of_appointment including the power in said spouse to appoint all thereof to said spouse's estate free of any trust hereunder such general_power_of_appointment shall exist immediately upon the death of the first one of us to die and shall be exercisable by the surviving_spouse exclusively and in all events any portion of trust a which is not effectively disposed of by the above provision shall be divided into six equal shares so as to be disposed of in cash or property in_kind as the trustee deems best in the trustee's complete discretion as a distribution to or in trust for the settlors' children mr walsh has not executed the power_of_appointment mentioned in the agreement and neither his will nor the decedent's will provided for the exercise of this power the decedent's federal estate_tax_return reported a gross_estate of dollar_figure deductions of dollar_figure a taxable_estate of dollar_figure and no tax_liability the reported deductions included funeral and administrative expenses of dollar_figure and a marital_deduction of dollar_figure the estate claimed the marital_deduction with respect to the assets passing to trust a under the agreement discussion we must decide whether the property passing to trust a qualifies for the marital_deduction under sec_2056 sec_2056 provides in part sec_2056 bequests etc to surviving_spouse a allowance of marital_deduction -- the value of the taxable_estate shall except as limited by subsection b be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent_to_his_surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate b limitation in the case of life_estate or other terminable_interest -- general_rule --where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail no deduction shall be allowed under this section with respect to such interest-- a if an interest in such property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to any person other than such surviving_spouse or the estate of such spouse and b if by reason of such passing such person or his heirs or assigns may possess or enjoy any part of such property after such termination or failure of the interest so passing to the surviving_spouse and no deduction shall be allowed with respect to such interest even if such deduction is not disallowed under subparagraphs a and b -- life_estate with power_of_appointment in surviving_spouse --in the case of an interest in property passing from the decedent if his surviving_spouse is entitled_for_life to all the income from the entire_interest or all the income from a specific_portion thereof payable annually or at more frequent intervals with power in the surviving_spouse to appoint the entire_interest or such specific_portion exercisable in favor of such surviving_spouse or of the estate of such surviving_spouse or in favor of either whether or not in each case the power is exercisable in favor of others and with no power in any other person to appoint any part of the interest or such specific_portion to any person other than the surviving spouse- a the interest or such portion thereof so passing shall for purposes of subsection a be considered as passing to the surviving_spouse and b no part of the interest so passing shall for purposes of paragraph a be considered as passing to any person other than the surviving_spouse this paragraph shall apply only if such power in the surviving_spouse to appoint the entire_interest or such specific_portion thereof whether exercisable by will or during life is exercisable by such spouse alone and in all events respondent determined and argues that the property passing to trust a does not qualify for the marital_deduction because the property is a terminable_interest respondent reaches this result mainly because in respondent's view the agreement revokes the surviving spouses's right to receive income from the trust or to appoint the trust's property upon incompetency the estate argues primarily that the property is not a terminable_interest because the surviving_spouse has a general_power_of_appointment over the trust's assets that allows the surviving_spouse to dispose_of these assets any time before the trust terminates on account of the surviving spouse's death or incompetency the estate asserts that the agreement states clearly that the intent of the trust's settlors was to qualify trust a for the marital_deduction if the property is a terminable_interest the estate argues alternatively the decedent's_estate tax_liability must be computed as if no completed_gift of property was made to the trust before the decedent died the estate asserts that the trust fails because its settlors never relinquished control_over the property transferred to it the estate asserts that the trust is revoked if the settlors' intent to qualify trust a for the marital_deduction is thwarted we agree with respondent that the property passing to trust a does not qualify for the marital_deduction property interests included in a decedent's gross_estate generally meet a threshold requirement for the marital_deduction if the interests pass to the decedent's surviving_spouse sec_2056 an interest will not qualify for this deduction however if it is terminable within the meaning of sec_2056 376_us_503 citing 223_f2d_163 1st cir affg 22_tc_402 413_f2d_882 8th cir 359_f2d_151 2d cir 335_f2d_107 9th cir 323_f2d_664 8th cir an interest is terminable if it will terminate or fail on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur it passes for less than adequate_and_full_consideration from the decedent to a the estate requests that it be allowed to recompute its federal estate_tax liability by reference to only those assets in the trust which the decedent had contributed to the trust person other than the surviving_spouse or his or her estate and the person to whom the interest passes may possess or enjoy any part of the property after the interest passing to the surviving_spouse terminates or fails sec_2056 60_tc_120 affd 489_f2d_1327 1st cir see also 279_f2d_292 9th cir affg 30_tc_812 an interest is usually not terminable when the surviving_spouse receives a life_estate and a general_power_of_appointment over it sec_2056 72_tc_73 affd sub nom 645_f2d_8 6th cir an interest passing from a decedent to his or her surviving_spouse may qualify for the marital_deduction when the surviving_spouse is entitled_for_life to all income from that interest payable at least annually and has a general_power_of_appointment over the interest which is exercisable in all events by the surviving_spouse alone either by will or during life_estate of meeske v commissioner supra pincite see sec_20_2056_b_-5 estate_tax regs a spouse has the right to income_for_life if under the terms of the trust the spouse has a right exercisable at least annually to receive distributions of income or the income must be accumulated and added to corpus over which the spouse has a power_of_appointment sec_20_2056_b_-5 estate_tax regs a surviving_spouse does not have the right to all income if the income must be accumulated in whole or in part or may be accumulated in the discretion of any person other than the surviving_spouse or the consent of any person other than the surviving_spouse is required to distribute the income sec_20_2056_b_-5 estate_tax regs the power_of_appointment if exercisable during life must be fully exercisable during life if exercisable by will the power must be fully exercisable regardless of the time of death a power_of_appointment is not exercisable in all events if it may terminate during the life of the surviving_spouse without his or her complete exercise or release of it sec_20_2056_b_-5 estate_tax regs the incompetency provisions in article vii of the agreement take the property passing to trust a outside the statutory and regulatory requirements for the marital_deduction in 22_tc_402 the surviving_spouse received an income_interest and an inter_vivos right to withdraw corpus under the terms of the trust this right terminated upon the surviving spouse's legal incapacity or upon the appointment of a guardian upon legal incapacity or the appointment of a guardian the trustee was given the discretion to use and apply this part of the net_income and corpus for the surviving spouse's benefit the court in estate of tingley held that the estate was not entitled to the marital_deduction mainly because the income_interest and power_of_appointment were outside the scope of the predecessor to sec_2056 this was so even though the surviving_spouse could invade corpus and actually did so shortly after the decedent died the court noted that the surviving_spouse could not invade corpus in all events because the trust would terminate that right upon legal incapacity or upon the appointment of a guardian the court noted that the surviving spouse's right to receive income would terminate at the same time the estate argues that the facts of estate of tingley are distinguishable from the facts at hand the estate contends that the power_of_appointment in estate of tingley which terminated upon the surviving spouse's legal incapacity or the appointment of a guardian is different from the power_of_appointment in this case which the estate asserts is activated by incompetency the estate claims that the surviving_spouse in estate of tingley could lose the power to appoint the property for reasons other than legal incapacity whereas the agreement here terminates the trust only on death or incompetency the estate concludes that these differences in fact warrant a result in the instant case different from the result in estate of tingley we disagree with the estate that estate of tingley is inapposite to our decision herein although there may be differences between the facts of estate of tingley and the facts of this case the critical fact that appears in both cases i sec_4 we do not agree with the estate that one of these continued that the surviving_spouse could lose power over the corpus upon the happening of a contingent event namely incompetency in the instant case and incapacity or the appointment of a guardian in the case of estate of tingley in estate of tingley the surviving_spouse would lose any power over the corpus if the contingent event occurred before the surviving_spouse withdrew the corpus although the surviving_spouse in estate of tingley did actually withdraw the corpus before the happening of this contingent event the court held that when viewed at the time of the decedent's death the surviving spouse's power was not exercisable in all events estate of tingley v commissioner t c pincite the same is true here when viewed at the time of the decedent's death the surviving_spouse would lose continued differences concerns the contingent events that would cause the surviving_spouse in each case to lose his or her power to appoint the property we read the definition of incompetency as set forth in article xxiii of the agreement to be essentially similar to the conditions in 22_tc_402 affd sub nom 223_f2d_163 1st cir that would have caused the surviving_spouse there to have lost the right to appoint the property in affirming our decision the court_of_appeals for the first circuit stated we agree with the tax_court that the marital_deduction was properly disallowed in this case because the power in the surviving_spouse to invade the corpus was not exercisable by her in all events in view of the terminating condition as specified in the will in case of her legal incapacity from any cause or upon the appointment of a guardian conservator or other custodian of her person or estate starrett v commissioner f 2d pincite power over the corpus if the contingent event occurred before the surviving_spouse either withdrew the corpus or provided in his will for the corpus' disposition given this possible loss of power we are unable to conclude that the surviving spouse's power_of_appointment was exercisable by the surviving_spouse alone see sec_20_2056_b_-5 estate_tax regs and that it was exercisable by the surviving_spouse in all events see sec_20_2056_b_-5 estate_tax regs see also s rept 80th cong 2d sess 1948_1_cb_285 an example of a power which is not exercisable alone and in all events is a power which unless sooner exercised or released will terminate on a given date or on the date of death of the surviving_spouse whichever occurs first sec_20_2056_b_-5 and estate_tax regs provides g power_of_appointment in surviving_spouse -- the conditions that the surviving_spouse must have a power_of_appointment exercisable in favor of herself or her estate and exercisable alone and in all events are not met unless the power of the surviving_spouse to appoint the entire_interest or a specific_portion of it falls within one of the following categories we are also unable to conclude that the trust meets the requirements of sec_2056 in that the agreement provides that the surviving_spouse is not entitled to any trust income upon incompetency this report accompanied h_r 80th cong 2d sess which was enacted as the revenue act of ch 62_stat_110 sec_2056 had its origin in sec_361 of the revenue act of 62_stat_117 i a power so to appoint fully exercisable in her own favor at any time following the decedent's death as for example an unlimited power to invade or ii a power so to appoint exercisable in favor of her estate such a power if exercisable during life must be fully exercisable at any time during life or if exercisable by will must be fully exercisable irrespective of the time of her death or iii a combination of the powers described under subparagraphs i and ii of this subparagraph however the condition that the spouse's power must be exercisable in all events is not satisfied unless irrespective of when the surviving_spouse may die the entire_interest or a specific_portion of it will at the time of her death be subject_to one power or the other a power is not considered to be a power exercisable by a surviving_spouse alone and in all events if the exercise of the power in the surviving_spouse to appoint the entire_interest or a specific_portion of it to herself or to her estate requires the joinder or consent of any other person the power is not exercisable in all events if it can be terminated during the life of the surviving_spouse by any event other than her complete exercise or release of it from this text we discern that the surviving_spouse must have the ability during life to exercise or release the power_of_appointment in all events a power_of_appointment that may terminate upon the happening of an event does not meet this requirement unless the event is the voluntary exercise or release of the power by the surviving_spouse see 259_fsupp_184 s d n y surviving_spouse not entitled to income_for_life when spouse's right to income is terminated upon remarriage see also starrett v commissioner f 2d pincite a power_of_appointment that lapses on the happening of a contingent event such as incompetency is outside the reach of sec_2056 this is especially true in the instant case where applicable state law requires that an exercise or release of a power_of_appointment must adhere to the same formalities as those that must be followed to create a power_of_appointment or to transfer property in general eg by a written instrument minn stat ann sec_502 dollar_figure subd west we also disagree with the estate's alternative argument the estate has set forth no good reason why we should disregard the validity of the trust and we decline to do so although the estate states correctly that we must and do interpret the language of the agreement in accordance with the settlors' intent see eg in re trust created under agreement with mclaughlin n w 2d minn the mere fact that the settlors meant for trust a to qualify for the marital_deduction does not mean that it does so qualify united_states v first natl trust sav bank f 2d pincite in order for the estate to avail itself of the marital_deduction the trust must fall within the statutory and regulatory requirements for that deduction id as discussed above it does not we note that the trust serves more than just the settlors' stated intent to avail themselves of the marital_deduction the agreement indicates that a principal purpose for the trust was to provide subsistence for the surviving_spouse during his or her competency and thereafter to allow the spouse to qualify for medical assistance at minimal family expense the agreement states that the trust's assets shall be distributed to the settlors' children upon the surviving spouse's incompetency or in other words when the surviving_spouse may potentially incur increased medical_expenses for physician care and or the need for a nursing home because the trust's assets would be outside the trust they would not be counted as an asset of the surviving_spouse for purposes of ascertaining the amount that he or she would have to pay for these expenses thus more of the settlors' assets would pass to the settlors' children for the foregoing reasons we sustain respondent's disallowance of the estate's marital_deduction in so doing we have considered all arguments made by the parties and to the extent not discussed above find them to be irrelevant or without merit to reflect respondent's concessions decision will be entered under rule
